UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA
Civil No.: 17-5499 (DSD/ECW)
Cheryl Ensenbach,
Plaintiff,
Vv. ORDER
Wal-Mart Stores, Inc.,
Defendant.
Kathleen K. Curtis, Esq. and Tewksbury & Kerfeld, PA, 88 South
10 Street, Suite 300, Minneapolis, MN 55403, counsel for
plaintiff.
Brandley R. Prowant, Esq. and Larson King LLP, 30 East 7%
Street, Suite 2800, St. Paul, MN 55101, counsel for defendant.
This matter is before the court upon the motion for summary
judgment by defendant Wal-Mart Stores, Inc. Based on a review of

the file, record, and proceedings herein, and for the following

reasons, the court grants the motion.

BACKGROUND
This negligence dispute arises out of plaintiff Cheryl
Ensenbach’s December 26, 2015, slip-and-fall incident at the Wal-
Mart store in Fridley, Minnesota (the Store). On December 26,
2015, the Store opened for business at 6:00 a.m. Ball Dep. at
18:20-23. Snow fell that morning before the Store opened and

accumulated in the parking area.’ Ensenbach Dep. at 19:5-8.

 

* The Store’s overnight stock employees arrived at 10:00 p.m.

the previous night and the day-time employees arrived at 7:00 a.m.

 
December 26 is a busy shopping day at the Store. Ball Dep. at
18:20-23. The Store estimates that it had between 8,000 to 10,000
customers on December 26, 2015.% Id. at 80:22-81:1.

After an overnight snow fall of more than an inch, the Store’s
snow-removal contractor at that time, Dan’s Professional Snow
Removal (Dan’s), typically started plowing the Store’s parking area
before the Store opened, and would finish depending on snow
accumulation. Id. at 27:18-28:3. The Store required Dan’s to
prioritize, among other things, snow removal in the main drive,
drive aisles, sidewalks, and other areas of heavy pedestrian
traffic. Curtis Decl. Ex. 4 at 1. When the Store was particularly
busy, such as on December 26, Dan’s plowed the parking area’s main
aisles, but not necessarily the individual parking spots because
the spots were in near-constant use. Ball Dep. at 27:1-17. Dan’s
typically did not rope off or isolate and plow whole areas of the
parking area because of high demand for the parking spaces. Id. at
28:4-17. On the day in question, the parking spaces where
Ensenbach fell were in constant use, thus, the snow closest to the
parked cars could not be plowed. Id. at 62:2-7.

Instead, on busy days like December 26, Dan’s continuously

plowed the parking area to remove additional snow accumulation and

 

that morning. Ball Dep. at 20:3-21:3. Store employees park in the
Store parking area, adding to the volume of cars in the parking
area. Id.

* As a result, the Store’s parking area was in constant use.

2

 
to keep the main aisles clear of snow. Id. at 27:5-17; 28:18-21.
Dan’s also occasionally used shovels to clear portions of the
parking area, particularly around the cart-corral areas. Id. at
28:22-29:5. Dan’s would move plowed snow to the far corners of the
parking area. id. at 25:17-22. In addition, Dan’s typically
applied salt before snow fall and returned to apply salt and to
scrape as needed. Id. at 24:8-17. On the day of the incident,
Dan’s started plowing the Store’s parking area at approximately
8:00 a.m. Id. at 57:12-58:15; Curtis Decl. Ex. 3 at 4.

Ensenbach arrived at the Store at approximately 10:45 a.m.,
accompanied by an eight-year old relative, and parked in aisle
seven of the parking area.* Ensenbach Dep. at 16:12-17; Brandt
Decl. Ex. E at 1. By the time Ensenbach arrived at the Store,
Dan’s had plowed a pathway in the middle of aisle seven and had
plowed the entirety of the main pedestrian cross-walk to the
Store’s entrance.* Brandt Decl. Ex. E at 2. Dan’s had not removed
all the snow in the parking spaces to the left and right of aisle
seven given the number of cars in the parking area, and at 11:22

a.m., Dan’s was still actively plowing and salting. Id. at 9-10.

 

* The court has carefully reviewed the still photographs of
the video footage of the Store’s parking area on the day in
question. This factual recitation is based in large part on those
photographs, which included time stamps.

*“ Pedestrians and cars shared access to and from the Store
through aisle seven. Id.

 
Ensenbach exited the Store at approximately 11:25 a.m. using
the plowed pedestrian cross-walk. id. at 4. When Ensenbach
entered aisle seven, she initially walked in the middle portion of
the aisle, which had been plowed providing an exposed asphalt
pathway. Id. at 5; see also Ensenbach Dep. at 20:15-19. She moved
to the right, however, to walk in the unplowed portion of the
aisle, adjacent to the individual parking spaces, to avoid cars
moving through the aisle. Ensenbach Dep. at 23:1-6.

About halfway through the aisle, Ensenbach slipped and fell,
injuring her left knee. Id. at 23:17-18; 25:10-11. She required
surgery to replace her ACL and MCL and post-operative physical
therapy. Id. at 27:9-15.

On November 22, 2017, Ensenbach commenced this negligence
action in Hennepin County District Court. She alleges that the
Store did not properly maintain, inspect, and warn her with respect
to the parking area conditions. Compl. 4 5. The Store timely

removed and now moves for summary judgment.

DISCUSSION
I. Standard of Review
“The court shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

 
A fact is material only when its resolution affects the outcome of
the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). A dispute is genuine if the evidence is such that it could
cause a reasonable jury to return a verdict for either party. See
id. at 252 (“The mere existence of a scintilla of evidence in
support of the plaintiff’s position will be insufficient ....”).

On a motion for summary judgment, the court views all evidence
and inferences in a light most favorable to the nonmoving party.
id. at 255. The nonmoving party, however, may not rest upon mere
denials or allegations in the pleadings but must set forth specific
facts sufficient to raise a genuine issue for trial. Celotex, 477
U.S. at 324. A party asserting that a genuine dispute exists - or
cannot exist - about a material fact must cite “particular parts of
materials in the record.” Fed. R. Civ. P. 56(c) (1) (A). If a
plaintiff cannot support each essential element of a claim, the
court must grant summary judgment because a complete failure of
proof regarding an essential element necessarily renders all other
facts immaterial. Celotex, 477 U.S. at 322-23.
II. Negligence

A federal district court sitting in diversity jurisdiction
applies the substantive law of the forum state, which in this case
is Minnesota. First Bank of Marietta v. Hogge, 161 F.3d 506, 510
(8th Cir. 1998). Under Minnesota law, the elements of negligence

are: breach of the duty of care, “resulting in an injury ... that

 
was the proximate cause of the breach.” Engler v. Ill. Farmers
ins. Co., 706 N.W.2d 764, 767 (Minn. 2005).

A. Breach of the Duty of Reasonable Care

The Store argues that it is entitled to summary judgment
because the undisputed material facts show that it did not breach
its duty of reasonable care. ECF No. 24 at 9. The court agrees.

Under Minnesota law, “a landowner has a duty to use reasonable
care for the safety of all persons on its premises.” Mclirath v.
Coll. of St. Catherine, 399 N.W.2d 173, 174 (Minn. Ct. App.
1987) (citing Peterson v. Balach, N.W.2d 639, 647 (1972)); see also
Adee v. Evanson, 281 N.W.2d 177, 179 (Minn. Ct. App. 1979) (holding
that the extent of a landowner’s duty to entrants on the land is
“that of reasonable care under the circumstances.”). “[A]
landowner’s exercise of reasonable care includes the duty to
provide and maintain suitable access to and from buildings on the
land.” Mcllrath, 399 N.W.2d at 174. “When the owner fulfills that
duty, there is no further obligation to maintain additional access
even if such access has been created in the form of well-worn
paths.” deMeurisse v. Goldberg, No. C4-95-1351, 1996 WL 728, at *1
(Minn. Ct. App. Jan. 2, 1996). The factors to be considered in
determining whether a landowner breached the duty of reasonable
care are: “the circumstances under which the entrant enters the
land; foreseeability or possibility of harm; duty to inspect,

repair, or warn; reasonableness of inspection or repair, and

 
opportunity and ease of repair or correction.” Mclirath, 399
N.W.2d at 174.

The undisputed facts show that Ensenbach entered the Store’s
parking area on a busy shopping day after a snow fall. By the time
she arrived, Dan’s had plowed a sizable, clear path through aisle
seven and entirely plowed the pedestrian cross-walk and had laid
salt before she exited. After exiting the store, Ensenbach walked
through the cleared pedestrian cross-walk, turned right, and
entered aisle seven. She initially walked through the plowed
center-portion of aisle seven, but then moved directly into the
plainly unplowed side of the aisle to avoid moving cars. She fell
while in the unplowed portion of the aisle.

There is no dispute that Ensenbach was permitted to walk
through the center of aisle seven; that the center of aisle seven
was plowed and passable; and that she was not required to move to
the unplowed side of the aisle. In addition, Ensenbach did not
testify that the exposed asphalt in the plowed portion of aisle
seven was slippery or otherwise hazardous. Indeed, the photographs
show that the Store provided suitable access from the entrance
through the plowed pedestrian cross-walk and center of aisle seven,
and that the parking area was adequately maintained given the
weather and high volume of customers that day. Moreover, the
record shows that Dan’s started clearing the accumulated snow well

before Ensenbach arrived and was actively clearing snow during her

 
visit.

The crux of Ensenbach’s argument is that the Store could have
taken additional measures to prevent her injury. For example,
Ensenbach argues that Dan’s could have started clearing the snow
earlier. The record shows that Dan’s arrived at approximately 8:00
a.m., three-and-a-half hours before Ensenbach fell. By the time
she arrived, Dan’s had plowed the center of aisle seven and
entirely cleared the pedestrian cross-walk. Though Ensenbach
argues that Dan’s could have started snow removal earlier, the
record supports a finding that Dan’s arrived early enough to
provide the requisite suitable access; nothing more is required of
the Store. See, e.g., deMeurisse, 1996 WL 728, at *2 (“[T]here is
no authority for the existence of a duty to maintain more than a
Single suitable access point.”). Ensnebach also argues that the
Store could have removed the snow surrounding the parked cars in
aisle seven. However, Wal-Mart’s corporate representative offered
uncontroverted testimony that the parking spaces in the zone of
Ensenbach’s fall were in constant use and, consequently,
inaccessible to Dan’s plowing. In effect, Ensenbach argues that
the entire parking area should have been cleared, but that was
impossible given the volume of customers that day, and the law
imposes no such duty. See id. The question under the Minnesota
negligence standard is not whether the Store could have done more,

but rather, whether the Store satisfied its duty to exercise

 
reasonable care, i.e., provide suitable access, given the
circumstances that day.

Under those circumstances, the Store provided a suitable
pathway. Liability cannot be imputed to the Store based on
Ensenbach’s decision to move to the snowy portion of the aisle
rather than using the more suitable, plowed path. Because the
Store has not breached its duty of reasonable care, Ensenbach’s
negligence claim fails as a matter of law. As a result, the

Store’s motion for summary judgment must be granted.°*

CONCLUSION
Accordingly, based on the above, IT IS HEREBY ORDERED that:
1. The motion for summary judgment [ECF No. 23] is granted;
and
2. This action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 26, 2019

oe

Sx — Doty
avid S. Doty, Judge

United States District Court

 

 

° Because the court concludes that the Store has not breached

its duty of reasonable care, it will not consider the Store’s
remaining arguments.

 
